             Case 1:21-cv-03931 Document 1 Filed 05/03/21 Page 1 of 7




AUDREY STRAUSS
United States Attorney for
the Southern District of New York
By: Alexander J. Wilson
Assistant United States Attorney
One St. Andrew’s Plaza
New York, New York 10007
Tel. (212) 637-2453

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------- x
                                      :
UNITED STATES OF AMERICA,                                   VERIFIED COMPLAINT FOR
                                      :                     FORFEITURE
                       Plaintiff,
                                      :                    20 Civ.
             v.
                                      :                    ECF case
$12,000 IN UNITED STATES CURRENCY,
                                                      :
                              Defendant-in-rem.

------------------------------------- x



               Plaintiff United States of America, by its attorney, Audrey Strauss, United States

Attorney for the Southern District of New York, for its verified complaint alleges, upon

information and belief, as follows:


                              I.      JURISDICTION AND VENUE

               1.     This is a civil action in-rem commenced by the United States of America

seeking the forfeiture of $12,000 in United States currency (the “Defendant Currency”) seized on

or about December 21, 2020. The Defendant Currency is subject to forfeiture pursuant to Title 21,

United States Code, Section 881(a)(6), as moneys, negotiable instruments, securities, or other

things of value furnished or intended to be furnished by any person in exchange for a controlled
             Case 1:21-cv-03931 Document 1 Filed 05/03/21 Page 2 of 7




substance and all proceeds traceable to such an exchange, or intended to be used to facilitate any

violation of Subchapter 1, Chapter 13 of Title 21 of the United States Code.

               2.        The Court has jurisdiction pursuant to Title 28, United States Code,

Sections 1345 and 1355.

               3.        Venue is proper under Title 28, United States Code, Sections 1355(b) and

1395, because acts and omission giving rise to the forfeiture took place in the Southern District of

New York and the Defendant Currency was seized in the Southern District of New York.

               4.        The Defendant Currency is presently in the custody of the United States

Postal Service, Southern District of New York.

                            II.      PROBABLE CAUSE FOR FORFEITURE

               5.        Prior    investigations   and   narcotics   trafficking   intelligence   have

demonstrated that United States Priority Mail Express and United States Priority Mail have

become common methods by dealers of narcotics for the transportation of narcotics and narcotics

proceeds. Often, parcels of controlled substances destined for delivery in New York originate from

specific source locations, including but not limited to California, and payment for such controlled

substances are sent via United States Priority Mail Express and United States Priority Mail back

to the same locations.

               6.        On or about December 9, 2020, employees of the United States Postal

Service (“USPS”) at a USPS facility in New York identified a suspicious package (the “Parcel”)

that had been mailed from a facility in New York.

               7.        The Parcel had been mailed on December 8, 2020 with a handwritten return

address and a handwritten recipient address from the Main Post Office in Hyde Park, New York

(the “Post Office”). The tracking number associated with the Parcel was recorded by the USPS
              Case 1:21-cv-03931 Document 1 Filed 05/03/21 Page 3 of 7




employees, who alerted Investigators of the United States Postal Inspection Service (“USPIS”) of

the Parcel.

               8.       The Parcel was a large white Priority Express cardboard box with an

Express Mail label. The Parcel was approximately 11.25” x 8.5” x 8.5” inches and weighed

approximately 2 pounds 4 ounces. The amount of postage $57.65, was paid in cash. The Parcel

had a handwritten label with the recipient address of a business in California, as follows: “Cali

Kicks, P.O. Box 18448, Anaheim, CA 92817.” The sender’s address was written as:

“M.Buonaiuto, 26 Thornwood Drive, Poughkeepsie, New York, 12603.” There have been three

previous Express Mail parcels, similar in weight and size mailed and addressed from the same

sender to the same recipient in the three months preceding this event, on October 21, 2020, October

5, 2020 and September 25, 2020.

               9.       Based on suspicious characteristics consistent with parcels used for

narcotics trafficking, a USPS employee alerted Investigators of the United States Postal Inspection

Service (“USPIS”) to the Parcel, and they secured the Parcel from the mail stream at the USPS

facility in New York.

               10.      On or about December 16, 2020, USPIS Inspectors met with a New York

City Police Department Officer (the “NYPD Officer”), who was a certified narcotics detection

canine handler. The NYPD Officer exposed the Parcel to his trained canine “Lindsay” for exterior

inspection and review. Lindsay gave a positive alert for the presence of the odor of controlled

substances from the Parcel. 1



1
  Lindsay is a Belgian Malinois, who was originally certified as a narcotics detection canine after
completing certification with the State of New York Police Academy in April 2019. Lindsay was
certified to detect the odors of crack, cocaine, heroin, ecstasy, methamphetamines, MDMA and
their derivatives. During Lindsay’s training and in order to be certified, she was subjected to
numerous objects, both containing and not containing narcotics. She is trained to differentiate
             Case 1:21-cv-03931 Document 1 Filed 05/03/21 Page 4 of 7




               11.     On or about December 17, 2020, a woman by the name of Jerillee Castillo

contacted the Postal Inspectors by telephone to inquire about the Parcel. She told the Inspector that

her mother-in-law had passed away from Covid and that the package contained cash. She said that

her friend “Mike” held a fundraiser to help pay for the funeral expenses and that he sent her the

money. She did not know how to spell Mike’s last name. When asked why she didn’t use a check

or electronic service like PayPal, she did not have an answer. She stated that her husband runs a

business named Cali-Kicks which sells popular collector shoes. She provided an email contact

linked to a “Chad Perkins.”

               12.     Based on a review of commercially available databases and information

obtained by law enforcement, there is no “Mike” associated with the sender’s address in

Poughkeepsie. A similar review of Chad Perkins reveals an association with “Tetra Hydro

Cannabinol” and “Nature’s Healing Center, Inc.”

               13.     Based in part on the foregoing information, on or about December 18, 2020,

the Honorable Robert W. Lehrburger, United States Magistrate Judge for the Southern District of

New York, issued a search warrant for the Parcel based on probable cause to believe that it

contained evidence, fruits and instrumentalities of conspiracy to distribute and possess with intent

to distribute controlled substances, in violation of Title 21, United States Code, Section 841 and

846.

               14.     On or about December 21, 2020, USPIS Investigators executed the search

warrant and the inspection of the Parcel revealed the following:



between them and to give a positive indication or alert if she detects the odors of narcotics. Since
that time, Lindsay has received numerous additional hours of training, and has been used regularly
to detect narcotics odors from automobiles, packages, residences, suitcases and other items. On
numerous occasions, she has successfully given positive indications of narcotics in the field in the
past and has generally proven reliable in the field.
             Case 1:21-cv-03931 Document 1 Filed 05/03/21 Page 5 of 7




                        a.          Upon opening the Parcel, investigators first observed it was filled

with biodegradable packing peanuts used as fillers, and bubble wrap. Inside the bubble wrap were

two large brown envelopes, each of which contained currency in vacuum sealed bags and secured

by rubber bands and wrapped in heat sealed clear plastic wrap.

                        b.          This packaging is consistent with common methods used by

narcotics traffickers to try to conceal the currency, and to mask or prevent odors from escaping.

                        c.          The amount of currency found inside the envelopes together totaled

$12,000.00, the Defendant Currency, consisting mainly of twenties.

               15.      There were no notes, receipts or messages inside the Parcel. Individuals who

traffic in narcotics rarely include any type of instruction with their proceeds, unlike legitimate

businesses or gifts, whose note, letter, card, receipt or coupon is typically included with cash or

monetary instruments.

               16.      Based on the foregoing, there is probable cause to believe the Defendant

Currency is subject to forfeiture.

                             III.      CLAIM FOR FORFEITURE

               17.      Incorporated herein are the allegations contained in paragraphs one through

nineteen of this Complaint.

               18.      Pursuant to Title 21, United States Code, Section 881(a)(6), all moneys

furnished or intended to be furnished in exchange for a controlled substance, all proceeds traceable

to such an exchange, and all moneys used or intended to be used to facilitate such an exchange, in

violation of Subchapter I of Title 21 of the United States Code, are subject to seizure and forfeiture

to the United States, and no property right exists in such proceeds.
              Case 1:21-cv-03931 Document 1 Filed 05/03/21 Page 6 of 7




               19.     The Defendant Currency is therefore subject to forfeiture pursuant to Title

21, United States Code, Section 881(a)(6) because it constitutes moneys intended to be furnished

in exchange for a controlled substance, and/or proceeds traceable to such an exchange, and/or

moneys used or intended to be used to facilitate such an exchange, in violation of Subchapter I of

Title 21 of the United States Code.

               20.     By reason of the above, the Defendant Currency became, and is, subject to

forfeiture to the United States, pursuant to Title 21, United States Code, Section 881(a)(6).

               WHEREFORE, plaintiff United States of America prays that process issue to

enforce the forfeiture of the Defendant Currency and that all persons having an interest in the

Defendant Currency be cited to appear and show cause why the forfeiture should not be decreed,

and that this Court decree forfeiture of the Defendant Currency to the United States of America

for disposition according to law, and that this Court grant plaintiff such further relief as this Court

may deem just and proper, together with the costs and disbursements of this action.


Dated: New York, New York
       May 3, 2021


                                               AUDREY STRAUSS
                                               United States Attorney for the
                                               Southern District of New York
                                               Attorney for the Plaintiff
                                               United States of America



                                       By:     ____________________
                                               Alexander J. Wilson
                                               Assistant United States Attorney
                                               One St. Andrew's Plaza
                                               New York, New York 10007
                                               Tel No. (212) 637-2453
Case 1:21-cv-03931 Document 1 Filed 05/03/21 Page 7 of 7
